UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 1O-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33365 USA Technologies, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 23-2679963 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Deerfield Lane, Suite 140, Malvern, Pennsylvania (Address of principal executive offices) (Zip Code) (610) 989-0340 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of May 6, 2013, there were 33,059,977 shares of Common Stock, no par value, outstanding. USA TECHNOLOGIES, INC. TABLE OF CONTENTS Part I - Financial Information Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets – March 31, 2013 and June 30, 2012 3 Consolidated Statements of Operations – Three and Nine months ended March 31, 2013 and 2012 4 Consolidated Statement of Shareholders’ Equity – Nine months ended March 31, 2013 5 Consolidated Statements of Cash Flows – Three and Nine months ended March 31, 2013 and 2012 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II - Other Information Item 3. Defaults Upon Senior Securities 25 Item 6. Exhibits 25 Signatures 26 2 USA Technologies, Inc. Consolidated Balance Sheets March 31, June 30, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for uncollectible accounts of $9,000 and $25,000, respectively Finance receivables Inventory Prepaid expenses and other current assets Total current assets Finance receivables, less current portion Property and equipment, net Intangibles, net Goodwill Other assets Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses Line of credit - Current obligations under long-term debt Total current liabilities Long-term liabilities: Long-term debt, less current portion Accrued expenses, less current portion Deferred tax liabilities Warrant liabilities, non-current Total long-term liabilities Total liabilities Commitments and contingencies Shareholders’ equity: Preferred stock, no par value: Authorized shares- 1,800,000 Series A convertible preferred- Authorized shares- 900,000 Issued and outstanding shares- 442,968 (liquidation preference of $16,026,004 and $15,361,552, respectively) Common stock, no par value: Authorized shares- 640,000,000 Issued and outstanding shares-32,878,702and 32,510,069, respectively Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes. 3 USA Technologies, Inc. Consolidated Statements of Operations (Unaudited) Three months ended Nine months ended March 31, March 31, Revenues: License and transaction fees $ Equipment sales Total revenues Cost of services Cost of equipment Gross profit Operating expenses: Selling, general and administrative Depreciation and amortization Total operating expenses Operating income (loss) ) ) Other income (expense): Interest income Interest expense ) Change in fair value of warrant liabilities ) ) Total other income (expense), net ) ) Loss before provision for income taxes ) Provision for income taxes ) - ) - Net loss ) Cumulative preferred dividends ) Net loss applicable to common shares $ ) $ ) $ ) $ ) Net loss per common share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding (basic and diluted) See accompanying notes. 4 USA Technologies, Inc. Consolidated Statement of Shareholders’ Equity (Unaudited) Series A Convertible Preferred Stock Common Stock Accumulated Shares Amount Shares Amount Deficit Total Balance, June 30, 2012 $ $ $ ) $ Exercise of 96,086 warrants at $1.13 resulting in issuance of common stock Cashless exercise of 36,186 warrantsresulting in issuance of common stock - Warrants issued in conjunction with Lineof Credit Amendment - Issuance of fully-vested shares of common stock toemployees and directors and vesting of sharesunder the 2010 Stock Incentive Plan Issuance of fully-vested shares of common stock to employees and directors and vesting of sharesunder the 2011 Stock Incentive Plan Issuance of fully-vested shares of common stock toemployees and directors and vesting of sharesunder the 2012 Stock Incentive Plan Retirement of common stock ) ) ) Net loss - ) ) Balance, March 31, 2013 $ $ $ ) $ See accompanying notes. 5 USA Technologies, Inc. Consolidated Statements of Cash Flows (Unaudited) Three months ended Nine months ended March 31, March 31, OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Charges incurred in connection with the vesting and issuance of common stock for employee and director compensation Change in fair value of warrant liabilities ) ) Depreciation (Gain) loss on disposal of property and equipment ) ) Amortization Non-cash interest and amortization of debt discount - - Bad debt expense (recoveries), net ) ) ) Provision for deferred tax liability - - Changes in operating assets and liabilities: Accounts receivable ) ) ) Finance receivables ) ) Inventory ) Prepaid expenses and other assets ) ) Accounts payable ) ) ) Accrued expenses ) ) Net cash provided by (used in) operating activities ) ) INVESTING ACTIVITIES: Purchase of property and equipment ) Purchase of property for rental program ) Proceeds from sale of property and equipment - - Net cash used in investing activities ) FINANCING ACTIVITIES: Net proceeds from the issuance (retirement) of common stock and exercise of common stock warrants - ) ) Proceeds from line of credit, net of repayments - - Repayment of long-term debt ) Net cash provided by (used in) financing activities ) ) Net decrease in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Supplemental disclosures of cash flow information: Cash paid for interest $ Equipment and software acquired under capital lease $ $
